Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a DIV of 16/657,648 and claims 1-5 are now pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities, for example: (a) In paragraph [067], the phrase “without requiring the trigger phrase precede the device command,” is grammatically awkward; (b) paragraph [068], the phrase “when a the fingerprint” is also grammatically awkward; (c) also, in paragraphs [092], [098], the phrase “without requiring the trigger phrase precede the device command,” is grammatically awkward.
Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  (a) claim 1, line 5, the phrase “capture device capture audio input” is grammatically awkward.
Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, e.g., no “methods” claimed presently. 

Allowable Subject Matter
Claims 1-5 are allowable in view of the prior art of record.
Complete Reasons for Allowance will accompany the subsequent Notice of Allowance if deemed necessary and/or appropriate at that time.
	
Conclusion
This application is in condition for allowance except for the formal matters, as set forth, supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2015/0161370 to North et al. which discloses a fingerprint scanner and voice interface used in conjunction, however, there is no teaching of at least “upon identifying the fingerprint data as belonging to an authorized user of the electronic device, causing the audio capture device to capture audio input” and “the one or more processors executing a control operation in response to the device command identified in the audio input only when the voice interface engine identifies the source of the audio input as the authorized user of the electronic device, as in the instant claimed invention,” as claimed; NPL IEEE entitled “Authentication of Smartphone Users Using Behavioral Biometrics,” by Alzubaidi et al. (2016; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
August 11, 2021